Citation Nr: 1416015	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-09 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned in April 2011.  A transcript of the hearing has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDING OF FACT

The competent and credible evidence supports a finding that the Veteran's right ear hearing loss disability was incurred in service.


CONCLUSION OF LAW

The Veteran's right ear hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran has a current right ear hearing loss disability consistent with VA regulations, as noted at his February 2014 VA examination.  A right ear hearing loss disability is not noted at the Veteran's separation examination.  However, due to the Veteran's alleged in-service exposure to noise, which is consistent with his MOS, the 2014 VA examiner concluded that the Veteran's current right ear hearing loss disability is more likely than not related to his military service.  Notably, service connection is already in effect for left ear hearing loss.

As the preponderance of the evidence suggests that the Veteran's current right ear hearing loss disability is related to his service, service connection is warranted.


ORDER

Entitlement to service connection for a right-ear hearing loss disability is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


